                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA




ELIZABETH HOFER,

               Plaintiff,                                     CASE NO. 8:18cv163

v.
                                                        JOINT STIPULATED PROTECTIVE
AUREUS NURSING, LLC,                                               ORDER

               Defendant.




       The parties agree that during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree that

certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending this

action and any appeals. The parties jointly request entry of this proposed Protective Order to

limit the disclosure, dissemination, and use of certain identified categories of confidential

information.

       The parties assert in support of their request that protection of the identified categories

of confidential information is necessary because some of the discovery is anticipated to seek

personal information of nonparty employees and witnesses and proprietary business

information.

       For good cause shown, the Court grants the parties’ Joint Motion for Protective Order

(Filing No. 17) and hereby enters the following Joint Stipulated Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below.
       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing or receiving party designates in good

faith has been previously maintained in a confidential manner and should be protected from

disclosure and use outside the litigation because its disclosure and use is restricted by statute

or could potentially cause harm to the interests of disclosing party or nonparties. For purposes

of this Order, the parties include the following categories of information or documents in the

definition of “Confidential Information”:

       (a)     Financial and medical documents;

       (b)     Non-party personnel files and records; and

       (b)     Proprietary business documents.

Information or documents that are available to the public may not be designated as Confidential

Information.

       3.      Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection under this

Order by marking or placing the words "CONFIDENTIAL" or “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” (hereinafter “the marking”) on the document and on all copies in a

manner that will not interfere with the legibility of the document. As used in this Order, “copies”

includes electronic images, duplicates, extracts, summaries or descriptions that contain the

Confidential Information. The marking will be applied prior to or at the time the documents are

produced or disclosed. Applying the marking to a document does not mean that the document

has any status or protection by statute or otherwise except to the extent and for the purposes of

this Order. Copies that are made of any designated documents must also bear the marking,

except that indices, electronic databases, or lists of documents that do not contain substantial

portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a

designated document as confidential, the designating attorney or party thereby certifies that the

                                                2
document contains Confidential Information as defined in this Order.

       4.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time period after receipt of the

deposition transcript. Such designation must be specific as to the portions of the transcript

and/or any exhibits to be protected.

       5.      Protection of Confidential Material.

               (a)     General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals,

or any other related legal proceeding brought by one of the parties to this litigation.

               (b)     Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

               (i)     The parties to this litigation, including any employees, agents, and
                       representatives of the parties;

               (ii)    Counsel for the parties and employees and agents of counsel;

               (iii)   The court and court personnel, including any special master
                       appointed by the court, and members of the jury;

               (iv)    Court reporters, recorders, and videographers engaged for
                       depositions;

               (v)     Any mediator appointed by the court or jointly selected by the
                       parties;

               (vi)    Any expert witness, outside consultant, or investigator retained
                       specifically in connection with this litigation, but only after such
                       person has been informed by counsel of the protective order and
                       acknowledged in writing that he or she has been provided a copy
                       of the protective order and agrees to abide by its terms as set
                       forth in Exhibit A.

               (vii)   Any potential, anticipated, or actual fact witness and his or her
                       counsel, but only to the extent such confidential documents or
                       information will assist the witness in recalling, relating, or
                       explaining facts or in testifying, and only after such person has
                       been informed by counsel of the protective order and
                       acknowledged in writing that he or she has been provided a copy

                                                  3
                        of the protective order and agrees to abide by its terms as set
                        forth in Exhibit A.

               (viii)   The author or recipient of the document (not including a person
                        who received the document in the course of the litigation);

               (ix)     Independent providers of document reproduction, electronic
                        discovery, or other litigation services retained or employed
                        specifically in connection with this litigation; and

               (x)      Other persons only upon consent of the producing party and on
                        such conditions as the parties may agree.

               (c)      Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of all persons who have reviewed or been given access to the documents.

This record shall not be discoverable by the opposing party unless good cause is shown for

such disclosure.

       6.      Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper

protection from public disclosure including: (a) filing a redacted document with the consent of

the party who designated the document as confidential; (b) where appropriate (e.g., in relation

to discovery and evidentiary motions), submitting the document solely for in camera review; or

(c) when the preceding measures are inadequate, seeking permission to file the document

under restricted access by filing a motion for leave to file under restricted access.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal or restrictive access. The parties understand that the requested documents

may be filed under seal or restricted access only with the permission of the court after proper

motion. If the motion is granted and the requesting party permitted to file the requested




                                                  4
documents under restricted access, only counsel of record and unrepresented parties will have

access to the documents.

         7.     Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in

good faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity

of a confidentiality designation remains with the party asserting confidentiality. Unless and until

the Court rules favorably on the challenge, all parties must continue to treat the materials as

Confidential Information under the terms of this Order.

         8.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may

present Confidential Information at a hearing or trial must bring that issue to the attention of the

court and the other parties without disclosing the Confidential Information. The court may

thereafter make such orders as are necessary to govern the use of such documents or

information at the hearing or trial.

         9.     Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                (b)     Return of Confidential Documents. Within forty-five (45) days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined

above, must be returned to the party who previously produced the document unless: (1) the

                                                 5
document has been offered into evidence or filed without restriction as to disclosure; (2) the

parties agree to destruction of the document to the extent practicable in lieu of return; or (3) as

to documents bearing the notations, summations, or other mental impressions of the receiving

party, that party elects to destroy the documents and certifies to the producing party in writing

that it has done so. Notwithstanding the foregoing, counsel for each party is permitted to retain

a complete copy of Confidential Information for a period of two years (or longer if made

reasonably necessary by the assertion of an actual claim) for the purpose of defending a

malpractice suit.

               (c)    Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index

which refers or relates to designated Confidential Information, so long as that work product does

not duplicate verbatim substantial portions of the text or images of designated documents. This

work product will continue to be confidential under this Order. An attorney may use his or her

own work product in subsequent litigation provided that its use does not disclose Confidential

Information.

       10.     Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing concerning

the subject matter. The Order must not, however, be modified until the parties have been given

notice and an opportunity to be heard on the proposed modification.

       11.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is entitled

to protection until such time as the court may rule on a specific document or issue.

       12.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made

                                                6
subject to this Order by its terms.

         13.    Jurisdiction. The court’s jurisdiction regarding this Order will terminate on the

final disposition of this case; provided, however, that any party may file a motion seeking leave

to reopen the case to enforce the provisions of this Order for good cause shown.

         14.    Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this

Order.

         15.    Protections Extended to Third Party Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party or by the parties to this litigation.

         16.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three (3) business days after receiving the subpoena or

order. Such notification must include a copy of the subpoena or court order.

         The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to issue.

         The purpose of imposing these duties is to alert the interested persons to the existence

of this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging

                                                    7
a receiving party in this action to disobey a lawful directive from another court. The obligations

set forth in this paragraph remain in effect while the party has in its possession, custody, or

control Confidential Information designated by the other party to this case.

       17.     Privileged or Work Product Information.

       (a)     The production of attorney-client privileged or work-product protected
               electronically stored information (“ESI”) or paper documents, whether disclosed
               inadvertently or otherwise, is not a waiver of the privilege or protection from
               discovery in this case or in any other federal or state proceeding. This Protective
               Order shall be interpreted to provide the maximum protection allowed by Federal
               Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to
               limit a party’s right to conduct a review of documents, ESI or information
               (including metadata) for relevance, responsiveness and/or segregation of
               privileged and/or protected information before production.

       (b)     Any party who discloses documents that are privileged or otherwise immune from
               discovery shall promptly upon discovery of such disclosure, advise the Receiving
               Party and request that the documents be returned. The Receiving Party shall
               return such produced documents or certify their destruction, including all copies,
               within 14 days of receiving such a written request. The party returning such
               produced documents may thereafter seek re-production of any such documents
               pursuant to applicable law.



       IT IS SO ORDERED.

      Dated this 16th day of November, 2018

                                                    BY THE COURT:


                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                8
                                           EXHIBIT A

                                    WRITTEN ASSURANCE

       I, the undersigned, do hereby acknowledge that I have read the Stipulation for Protective

Order and the Protective Order entered by the Court in the action of Elizabeth Hofer v. Aureus

Nursing, LLC, and hereby covenant, warrant and agree: (1) to abide in full by its terms regarding

the confidentiality of the Confidential Material, as that term is defined in the Stipulation for

Protective Order, which I am being provided, and that I will not disclose or cause to be disclosed

such Confidential Material to any person not permitted to receive or otherwise access such

information under the Stipulation for Protective Order, (2) that such Confidential Material should

be used only for purposes necessary for the litigation of the claims between and among the

parties to the action of Elizabeth Hofer v. Aureus Nursing, LLC and not for any other purpose,

whether business or otherwise, and (3) that I will return all Confidential Material that I receive

upon my having served the purpose which caused me to receive the Confidential Material in

accordance with the provisions of the Stipulation for Protective Order.

       Dated this    day of                    20    .



                                             By:
                                                     [Signature]




                                                     [Printed Name]




                                                9
